Title: William S. Jacobs to Thomas Jefferson, 3 July 1818
From: Jacobs, William S.
To: Jefferson, Thomas


          
            Sir
            St Croix July 3rd 1818
          
          Had death not berefted me of my much esteemed friend & Patron, Doctor Wistar, the Contents of my present respects would ‘ere this have been comunicated to you, but being thus unfortunately deprived I hope from the well Known Kindness of your disposition that you’ll excuse the liberty I thus take
          It is now twenty three years past since I resided in the family of that good and great man, I where I had frequently the Advantage of being in your Company—I was then engaged in making Anatomical Preparations for the Doctor, which you did me the honor of admiring so much, particularly, the preparations of the Ear, on a large Scale, made of Wax & Stone.—Since the Year 1804 I have resided in the Danish Westindia Islands, extensively engaged in the practice of Physic; my future stay will be on the Island of St Thomas where under present Circumstances the practice is preferable to St Croix, particularly would it be to me so could I be so fortunate as to obtain through your Kind influence the Appointment of American Consul, for which I humbly soliscit your Kindness—This Appointment has been since Mr Harrison was recalled vacant, & by late accounts recd from Philada was yet
          St Thomas is the Rendez-vous of the Westindies, sailors from every nation crowd the Streets from morning til night, frequent broils & Quarrells take place, which would allways come under my notice in case of Americans being in the Question so well from my Capacity as a magistrate as well as a Physician & in case of appointed Consul to all certainty the only one for the American, great many Advantages might in my Opinion thereby fall in favor to the American Sailors
          Having thus laid my humble Soliscitation for your Interest in my behalf before you, I pray the forgiveness of the liberty thereby taken—which will be ever gratefully acknowledged by
          
            sir Your humble & most Obet Servant.
            Wm S. Jacobs. MD—
          
        